United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   September 20, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                            No. 03-20869
                          Summary Calendar



     TERRENCE APPLEWHITE,

                                            Plaintiff-Appellant,

           versus

     JERRY BARRET, Assistant Warden;
     LAWRENCE WHITE, Risk Management
     Coordinator; VANDALYN ROWE,
     Laundry Captain; JANNA THORNBROUGH,
     Laundry Manager; GARY JOHNSON,

                                            Defendants-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-02-CV-104



Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terrence   Applewhite,   Texas   prisoner   #770432,    appeals      the

district court’s judgment granting summary judgment in favor of the

defendants in his civil rights complaint pursuant to 42 U.S.C. §

1983.    As an initial matter, Applewhite does not argue that the

district court erred in dismissing his claims under the Texas Tort


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Claims Act and erred in denying his request for injunctive relief.

Nor   does   Applewhite   aver   that    the   district    court   erred    in

dismissing his claim against Janie Cockrell** for failure to state

a claim or in rejecting his retaliation claim.            Id.   Accordingly,

he is deemed to have abandoned the issues on appeal.               Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

      This court reviews a grant of summary judgment de novo.

Abbott v. Equity Group, Inc., 2 F.3d 613, 618 (5th Cir. 1993).

Applewhite has failed to show a genuine issue for trial that the

defendants were deliberately indifferent to his serious medical

need.      See Farmer v. Brennan, 511 U.S. 825, 847 (1994).                The

summary judgment evidence showed that Applewhite’s foot condition

did not constitute a serious medical need and that any swelling or

pain was not caused by the wearing of the state-issued boots for

five hours.    The judgment of the district court is

                                 AFFIRMED.




      **
      The complaint originally named Gary Johnson. As Cockrell
succeeded Johnson as Director of the TDCJ-IJ, Cockrell was
substituted as a party pursuant to FED. R. CIV. P. 25(d)(1).

                                     2